Case 1:20-cv-00633-JPH-MJD Document 5 Filed 04/15/20 Page 1 of 3 PageID #: 18




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

WELBY THOMAS COX, JR.,                             )
                                                   )
                          Plaintiff,               )
                                                   )
                    v.                             )   No. 1:20-cv-00633-JPH-MJD
                                                   )
JAMES RUSSELL LESOUSKY, JR.                        )
Assistant US Attorney (Retired),                   )
GARY BURMAN US Marshall,                           )
                                                   )
                          Defendants.              )

                                             ORDER

                     I.      Granting in forma pauperis status

      Mr. Cox’ motion to proceed in forma pauperis, dkt. [2], is GRANTED. See

28 U.S.C. § 1915(a). While in forma pauperis status allows a plaintiff to

proceed without prepaying the filing fee, the plaintiff remains liable for the full

fees. Ross v. Roman Catholic Archdiocese, 748 F. App’x 64, 65 (7th Cir. Jan.

15, 2019) (“Under 28 U.S.C. § 1915(a), a district court may allow a litigant to

proceed ‘without prepayment of fees,’ . . . but not without ever paying fees.”).

No payment is due at this time.

                                       II.    Screening

      A. Screening standard

      The Court has the inherent authority to screen Mr. Cox’ complaint.

Rowe v. Shake, 196 F.3d 778, 783 (7th Cir. 1999) (“[D]istrict courts have the

power to screen complaints filed by all litigants, prisoners and non-prisoners

alike, regardless of fee status.”). The Court may dismiss claims within a


                                               1
Case 1:20-cv-00633-JPH-MJD Document 5 Filed 04/15/20 Page 2 of 3 PageID #: 19




complaint that fail to state a claim upon which relief may be granted. See id.

In determining whether the complaint states a claim, the Court applies the

same standard as when addressing a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

To survive dismissal,

            [the] complaint must contain sufficient factual matter,
            accepted as true, to state a claim for relief that is
            plausible on its face. A claim has facial plausibility
            when the plaintiff pleads factual content that allows the
            court to draw the reasonable inference that the
            defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed

liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

      B. The complaint

      The complaint names James Russell Lesousky, Jr., retired Assistant

United States Attorney, and Gary Burman, United States Marshal, as

defendants. Dkt. 1. Mr. Cox alleges that on May 15, 2006, one of the

defendants failed to read Mr. Cox his Miranda rights after he was arrested at

the courthouse in Louisville, Kentucky. Id. Mr. Cox seeks damages for “50,744

hours served for a total amount at minimum wage of $405,952.00.” Id.

      C. Discussion

      Any claim that Mr. Cox made an involuntary statement after not

receiving his Miranda rights is barred by the applicable one-year statute of

limitations. See Delgado-Brunet v. Clark, 93 F.3d 339, 342 (7th Cir. 1996)



                                        2
Case 1:20-cv-00633-JPH-MJD Document 5 Filed 04/15/20 Page 3 of 3 PageID #: 20




(Bivens actions, like actions under 42 U.S.C. § 1983, are considered personal

injury claims and are governed by the personal injury statute of limitations and

tolling laws in the state where the alleged injury occurred.); Bonner v. Perry,

564 F.3d 424, 430 (6th Cir. 2009) (a one-year statute of limitations applies in

Kentucky). Mr. Cox filed this complaint on February 25, 2020, fourteen years

after any alleged violation occurred. The statute of limitations has run because

any claim would have accrued either at the pre-trial hearing(s), Sornberger v.

City of Knoxville, Ill., 434 F.3d 1006, 1026–27 (7th Cir. 2006), or at the criminal

trial, Chavez v. Martinez, 538 U.S. 760, 767 (2003).

      Accordingly, Mr. Cox’ complaint must be dismissed with prejudice for

failure to state a claim upon which relief can be granted.

      D. Conclusion

      Mr. Cox shall have through May 15, 2020 to show cause why this case

should not be dismissed. If Mr. Cox does not do so, the Court will dismiss this

case with prejudice without further notice.

SO ORDERED.

Date: 4/15/2020




Distribution:

WELBY THOMAS COX, JR.
415 NW 9th Street
Richmond, IN 47374




                                         3
